Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Remarks filed on 7/21/2022, where it is noted that no claim amendments accompany the response. 
Claims 1, 2, 7-13, 16, 17, 20, 25-29 and 65-67 are pending in the instant application and are examined on the merits herein.

Priority
The application is a continuation of application 16/016369, filed on 6/22/2018, now US 10,941,177, which is a continuation of application 15/282492, filed on 9/30/2016, now abandoned, which is a continuation of application 13/793557, filed on 3/11/2013, now US 9,481,704, which claims benefit to provisional application US 61/610,411 filed on 3/13/2012.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-13, 16, 17, 20, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2011/0230654, IDS).
Butler 654 discloses a compound with the structure: (¶0242)

    PNG
    media_image1.png
    204
    362
    media_image1.png
    Greyscale

Wherein in various embodiments: 
X1 is N;   
R1 is H;
R2b is F;
R4 and R7 are CH2R5 or C(O)R5, with R5 being H, phenyl or sub. phenyl, with CH2R5 exemplified as benzyl (¶0305), which is specifically listed among the definition of “arylalkyl”( ¶0267);
R8 and R9 are defined as in Formula (VI), wherein in specific embodiments R8 is NH2 or NR11R12 and R9 is H or NR11R12 (¶0043-0063, 0227), with R11 and R12 as defined at ¶0060, including H, and C1-C8 alkyl and 
R17 is OH, OR18, OC(O)R18, OC(O)CH3, OMe, OEt. (¶0061, 0242-0247)
Butler 654 does not specify a compound where all envisioned variable embodiments are described such that all instant structural requirements are met. For instance, Butler 654 does not specifically describe an embodiment where R2b is F and R8 is NH2, simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art that although all instantly claimed variable substituents are not exemplified in a single compound by Butler 654, that the variable substituents described by Butler 654 are clearly envisioned with a scope such that one could prepare an array of compounds based on the suggestions of Butler 654, by routine experimentation, rendering the instantly claimed compounds prima facie obvious, wherein said array of compounds would reasonably be expected to be functionally equivalent for the purpose of fighting Flaviviruses.  With respect to the instant limitations where R2 is OH or R6 is H, Butler does not specify that the equivalent positions in formula VIc are OH. However, one of ordinary skill in the art would readily recognize the groups at these positions specified by Butler 654 as protecting groups that when removed would result in formation of a hydroxy group, thereby arriving at the instant limitation of R2 being OH or R6 being H.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Butler, has been fully considered but is not persuasive. 
Applicant argues that Butler does not identify a lead compound that would be reasonably modified to arrive at the instant claims and that there is no reasonable expectation of success that the compounds would have activity against Orthomyxoviridae virus. 
Applicants’ argument is not persuasive. Activity against Orthomyxoviridae virus is not required by the claims. The claims are directed towards compounds, where it is the structure of the compounds, not their activity, that governs the scope of the claims. The fact that the prior art is directed towards a use of the disclosed compounds that differs from the use of the claimed compounds, does not render the claimed compound structure non-obvious. With respect to the lead compound argument, what constitutes a lead compound depends on the goal of one considering what Butler teaches. One considering Butler is not required to employ the compounds for the same application as Butler. Butler is available for all that it teaches, including non-preferred embodiments. Indeed, Butlers’ intermediates themselves are reasonably considered a lead compound. One looking to Butler for guidance on chemical synthesis of nucleoside analogs with the goal of preparing versatile intermediates would not necessarily be looking at the final product Butler, but would consider the intermediate as the desirable or lead product.  With the goal of an intermediate as a lead compound, modifying the intermediates of Butler, based on the suggestions of Butler for how R-groups of formula VIc may be varied, renders the instant claims obvious.
The rejection is still deemed proper and is maintained.


Claims 1, 2, 7-13, 16, 17, 20, 25-29 and 65-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Babu et al. (WO 2010/036407, IDS), in view of Shi et al. (Bioorg. Med. Chem., 2005, IDS).
Babu discloses a compound of formula III , for use in treating viral infections, specifically HCV infections (Claims 1 and 47): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	further wherein R and R1 may be numerous different substituents as defined in claim 1, specifically where R and R1 may be NRaRb or SRa, where Ra and Rb may be H or alkyl, and R2 is a nucleoside sugar group. Babu also discloses that R may specifically be ORa, Cl, SRa, NRaRb or NRaRbRc and that R1 may specifically be H or NRaRb, wherein Ra and Rb may be H or alkyl. (Claims 1, 5 and 7) Babu further discloses that the nucleoside sugar group may be selected from among 19 options, specifically one with the following structure: (Claim 9)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Babu exemplifies the following structure: (Claim 25)

    PNG
    media_image4.png
    200
    216
    media_image4.png
    Greyscale

Babu also discloses that the above compounds may be part of a pharmaceutical composition comprising carriers and/or additional anti-viral agents, such as ribavirin. (Claims 36-43)
Babu does not exemplify or claim nucleosides that meet all instant structural limitations.
Shi et al. teaches 2’-deoxy-2’-fluoronucleosides as effective HCV antiviral compounds. (Abstract) Shi et al. further teaches that the 2'-fluoro substituent is specifically recognized by HCV polymerase conferring anti-HCV activity. (p. 1645, Col. 2)
It would have been prima facie obvious to one of ordinary skill in the art to substitute the exemplified nucleoside sugar group in compound 11a of Babu, for the nucleoside sugar group bearing the 2’-fluoro substituent, as suggested by Babu, thereby arriving at the instant invention. One would be motivated to specifically select the nucleoside sugar group bearing the 2’-fluoro substituent from among the 19 groups suggested by Babu, based on the teachings of Shi. Shi et al. teaches that the 2’-fluoru substituent is recognized by HCV polymerase and thus compounds bearing such a group would be reasonably expected to be effective in combating an HCV infection, which is the goal of Babu. With respect to instant claims 12, 13, 66 or 67, which recite embodiments where both R4 and R5 are NH2 or SMe, this is an obvious variant of Babu/Shi. Specifically, Babu suggests that both R and R1 can be NRaRb or SRa, with Ra or Rb being H or alkyl. Hence, it would be obvious to modify the exemplified compound 11a of Babu to substitute the H at position R1 for NH2 or S-alkyl, thereby arriving at compounds that render the scope of instant claims 12, 13, 66 or 67 obvious. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Babu/Shi, has been fully considered but is not persuasive. 
Applicant argues that the combined prior art does not provide motivation to arrive at the claimed compounds and does not provide reasonable expectation of success that the compounds would have activity against Orthomyxoviridae virus. Applicant also argues that formula III of Babu covers millions of compounds, but exemplifies only two, implying that there is no motivation to select from among the millions of compounds those that render the instant claims obvious.
Applicants’ argument is not persuasive. Activity against Orthomyxoviridae virus is not required by the claims. The claims are directed towards compounds, where it is the structure of the compounds, not their activity, that governs the scope of the claims. The fact that the combined prior art is directed towards a use of the disclosed compounds that differs from the use of the claimed compounds, does not render the claimed compound structure non-obvious. Indeed, Babu and Shi both disclose that the disclosed nucleoside analogs have activity against HCV, so Babu and Shi are directly analogous art by virtue of the shared compound activity. One is motivated to modify Babu using the teachings of Shi because Babu suggests that the sugar of the nucleoside analog may be one with a 2’ fluoro group and Shi teaches that nucleoside analogs with a 2’-fluoro group are expected to have anti-HCV activity due to recognition of HCV polymerase. It is acknowledged that formula III of Babu encompasses a large number of compounds. However, Babu also specifically narrows the scope of formula III by defining that X=C or N, Y=N or CR3, Z=O or CH. Babu narrows the scope of formula III further by claiming that R is ORa, Cl, SRa, NRaRb or NRaRbRc; R1 is H or NRaRb and that R2 is a sugar selected from 19 options. With these teachings of preferred formula III compounds Babu does not encompass millions of compounds. Moreover, the exemplified compound of Babu only differs from instant formula I, in the 2’ position of the sugar. As discussed above, Babu suggests a sugar alternative which is within the scope of instant formula I and Shi provides motivation to select the 2’-fluoro sugars suggested by Babu. Hence, starting from the exemplified embodiment of Babu, not from among the millions of potential compounds, there is a direct path motivated by Shi, to arrive at a compound that renders the instant compounds obvious.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
	/DALE R MILLER/           Primary Examiner, Art Unit 1623